DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	15/851,326 entitled "SECURE END-TO-END PERSONALIZATION OF SMART CARDS" filed on December 21, 2017 with claims 1-22 and 24-25  pending.

Status of Claims
Claims 10 and 13 have been amended and are hereby entered.
Claim 23 is cancelled.
Claims 1-22 and 24-25 are pending and have been examined.

Response to Amendment
The response filed August 22, 2022 has been entered. Claims 1-22 and 24-25 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed April 26, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over Bjerrum ("METHOD OF TRANSFERRING DATA, BETWEEN COMPUTER SYSTEMS USING ELECTRONIC CARDS", U.S. Publication Number: RE36310 E),in view of Shrivastava (“MULTI-PURPOSE VIRTUAL CARD TRANSACTION APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20140019352 A1) ,in view of Wirth (“METHOD FOR READING ATTRIBUTES FROM AN ID TOKEN”, European Publication Number: EP3244331A1)











Regarding Claim 1, 
Bjerrum teaches,
generating, at a personalization system, a customized dataset including personalization data of a particular user for installation onto a smart card, the customized dataset being generated based on an operating system of the smart card by performing a personalization process to generate a …card formatted according to the operating system without requiring a concurrent connection to a card issuance device;
(Bjerrum [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 20, Lines 49-51]  In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 10, Lines 39-43] cards used in this system according to the invention preferably comprises cards of the type DES Smart Card (Philips), Super Smart Card (Bull) or CP8 Smart Card (Bull) or at least a card implemented on a printed circuit card, a thick-film substrate, a thin-film module, etc.
Bjerrum [Col 13, Lines 40-44]   a communications protocol 132, 232 for transfer of data to the associated terminal or PC 106, 206 via the data transmission lines 104, 204 (e.g. an asynchronous RS 232 communications protocol))
and transmitting the customized dataset to the card issuance device.
(Bjerrum [Col 38, Line 9] transmitting the first authenticity message to the second electronic card)
Bjerrum does not teach virtual smart card ; encrypting at least a portion of the customized dataset, at the personalization system, using an encryption key that is specific to   card issuance device that is separate from the personalization system, the encryption key being different from any encryption key used to secure the customized dataset when stored on the smart card; 
Shrivastava teaches,
virtual smart card.
(Shrivastava [0463] may facilitate a customer to use proxy/virtual cards which may be secured, configured and controlled from within the wallet.
Shrivastava [0093] In some embodiments,... the customer may be presented with a Virtual Credit card number... Alternatively, a physical Credit card may also be sent to the customer for making in-person purchases. This physical card is the Proxy ... Card which may be used by the customer to make in-person or online purchases. The Pay Network may use the virtual credit card generated in the wallet or this Physical Proxy card to access the actual payment instrument in the customer's wallet, and complete the transactional flow.
Shrivastava  [0102] a digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts
Examiner notes the prior art contains both a digital virtual smart  card and a physical card, each linked together)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic card personalization of Bjerrum to incorporate the virtual smart card teachings of Shrivastava such that “The Pay Network may use the virtual credit card generated in the wallet.” (Shrivastava [0094]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual smart card) to a known concept (i.e. electronic card personalization) ready for improvement to yield predictable result (i.e. “a smart/prepaid card linked to a user's various payment accounts” Shrivastava [0102])
Shrivastava does not teach encrypting at least a portion of the customized dataset, at the personalization system, using an encryption key that is specific to   card issuance device that is separate from the personalization system, the encryption key being different from any encryption key used to secure the customized dataset when stored on the smart card; 
Wirth teaches,
encrypting at least a portion of the customized dataset, at the personalization system, using an encryption key that is specific to   card issuance device that is separate from the personalization system, the encryption key being different from any encryption key used to secure the customized dataset when stored on the smart card;
(Wirth [page 4] end-to-end encryption is meant here an encryption of transmitted data across all transmission stations. The data to be transmitted is encrypted on the sender side 
Wirth [page 20] Each of the AP computer systems thus receives "its" partial attribute specification...a public signature verification key ID token is assigned. 
Wirth  [page 21]  ID token generates the signature ...using, for example, the private key 122 of the ID token
Wirth  [page 9] the address of the ID token includes a URL that allows access to the ID token over the network by means of a reader coupled to the user computer system. The URL contains the address of the ID token, e.g. an IP address of the user computer system and a port number, via which the reader is connected to the user computer system, so that the ID token in the reader is uniquely identifiable and addressable
Examiner notes that with  end-to-end encryption, each device may independently encrypt data without reliance upon a third party or central server
Examiner notes the "signature verification key ID token" relates to the "IP address of the user computer system and a port number, via which the reader is connected ...so that the ID token in the reader is uniquely identifiable and addressable" )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic card personalization of Bjerrum to incorporate the end-to-end encryption teachings of Wirth such that “end-to-end encryption is meant here an encryption of transmitted data across all transmission stations. The data to be transmitted is encrypted on the sender side.” (Wirth [page 4]).        The modification would have been obvious, because it is merely applying a known technique (i.e. end-to-end encryption) to a known concept (i.e. electronic card personalization) ready for improvement to yield predictable result (i.e. “has the advantage that each AP computer system can individually determine whether to perform a signature check prior to providing the attributes, so that greater flexibility of data security, e.g. depending on the confidentiality of the attributes to be provided is possible.” Wirth [pages 20-21])


Regarding Claim 2, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
wherein the encryption key comprises a public key of a public-private key pair, wherein a private key of the public-private key pair is maintained at the card issuance device or a key repository.
(Bjerrum [Col 1, Line 25-26]  may comprise either symmetrical or asymmetrical encryption algorithms, secret or public keys
Bjerrum [Col 24, Lines 34] Only B can decrypt, as only B knows his private key 
Bjerrum [Abstract] constitute a coherent set of cards comprising coherent encryption/decryption keys input into the internal storages of the cards.)
Regarding Claim 3, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
generating, at the personalization system, a second customized dataset including personalization data of a second user for installation onto a second smart card; encrypting at least a portion of the second customized dataset, at the personalization system, using the encryption key, and transmitting the second customized dataset to the card issuance device, wherein the second customized dataset is secured on the second smart card using a second set of encryption keys that are different from either the encryption key or any encryption key used to secure the customized data set stored on the smart card.
(Bjerrum [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 4, Lines 62-64] a second set of data being generated in said second electronic card, said second set of data being input into and stored in said internal storage of said second electronic card
Bjerrum [Col 5, Lines 58-60] a second combination of said second set of data received in encrypted form
Bjerrum [Col 8, Lines 7-9] said second electronic card or said encryption key(s) stored in said internal storage of said second electronic card
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 4, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum does not teach wherein the customized dataset comprises a personalized virtual smart card.
Shrivastava teaches,
customized dataset comprises a personalized virtual smart card.
(Shrivastava [0463] may facilitate a customer to use proxy/virtual cards which may be secured, configured and controlled from within the wallet.
Shrivastava [0093] In some embodiments,... the customer may be presented with a Virtual Credit card number... Alternatively, a physical Credit card may also be sent to the customer for making in-person purchases. This physical card is the Proxy ... Card which may be used by the customer to make in-person or online purchases. The Pay Network may use the virtual credit card generated in the wallet or this Physical Proxy card to access the actual payment instrument in the customer's wallet, and complete the transactional flow.
 Shrivastava  [0102] a digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts
Shrivastava [0280] example aspects of data models within a centralized personal information platform... the WIP may store user profile attributes. For example, a user profile model may store user identifying information ...user aliases ...email addresses...phone numbers...addresses... may store user identifying information ...user financial account information ...user identifying information
Examiner notes the prior art contains both a digital virtual smart  card and a physical card, each linked together)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic card personalization of Bjerrum to incorporate the virtual smart card teachings of Shrivastava such that “The Pay Network may use the virtual credit card generated in the wallet.” (Shrivastava [0094]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual smart card) to a known concept (i.e. electronic card personalization) ready for improvement to yield predictable result (i.e. “a smart/prepaid card linked to a user's various payment accounts” Shrivastava [0102])
Regarding Claim 5, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
wherein the card issuance device comprises at least one of a card printer associated with a physical smart card or a mobile device onto which an electronic smart card is installed.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 6, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 2 as described earlier.
Bjerrum teaches,
wherein the customized dataset comprises a plurality of Application Protocol Data Units (APDUs), and wherein encrypting at least a portion of the customized dataset comprises encrypting at least one or more secure channel keys used in generating the customized dataset.
(Bjerrum [Col 16, Line 9] modem units
Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 29, Lines 18-24] generating a first set of data in said first electronic card, inputting and storing said first set of data in said internal storage of said first electronic card, and encrypting said first set of data in said first electronic card by means of said encryption/decryption means of said first electronic card and said encryption key(s))
Regarding Claim 7, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
wherein the customized dataset is generated entirely prior to transmitting any portion of the customized dataset to the card issuance device.
(Bjerrum [Claim 16]  the transferred data are generated from a first set of data generated in an authenticity verification which is made prior to the transfer of the data)
Regarding Claim 8, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
decrypting the encrypted at least a portion of the customized dataset received at the card issuance device using a key specific to the card issuance device; based on the customized dataset, personalizing the smart card using a secured communication session established using one or more encryption keys of the smart card, the one or more encryption keys being different from the key specific to the card issuance device..
(Bjerrum [Col 33, Lines 2-6] decrypting said encrypted and compacted data version in said first electronic card by means of said encryption/decryption means of said first electronic card and said decryption key(s) stored in said internal storage of said first electronic card
Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 9, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
wherein the personalization system is communicatively connected to the card issuance device via the Internet.
(Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Regarding Claim 10, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 1 as described earlier.
Bjerrum teaches,
wherein the encrypted at least a portion of the customized dataset is included in one or more virtual application protocol data units (APDUs) created using an encryption key of a … card, and wherein generation of the customized dataset includes performing mutual authentication with the virtual smart card.
(Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 12, Lines 37-39] Such an encrypted data transmission presupposes, however, that the transmitter and the receiver can agree to establishing a mutual set of encryption/decryption keys, as the parties involved, transmitter and receiver, invariably have to reveal details concerning security levels, etc. Such an agreement requires, however, that both transmitter and receiver fully trust the other party)
Bjerrum does not teach virtual smart card.
Shrivastava teaches,
virtual smart card.
(Shrivastava [0463] may facilitate a customer to use proxy/virtual cards which may be secured, configured and controlled from within the wallet.
Shrivastava [0093] In some embodiments,... the customer may be presented with a Virtual Credit card number... Alternatively, a physical Credit card may also be sent to the customer for making in-person purchases. This physical card is the Proxy ... Card which may be used by the customer to make in-person or online purchases. The Pay Network may use the virtual credit card generated in the wallet or this Physical Proxy card to access the actual payment instrument in the customer's wallet, and complete the transactional flow.
Shrivastava  [0102] a digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts
Examiner notes the prior art contains both a digital virtual smart  card and a physical card, each linked together)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic card personalization of Bjerrum to incorporate the virtual smart card teachings of Shrivastava such that “The Pay Network may use the virtual credit card generated in the wallet.” (Shrivastava [0094]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual smart card) to a known concept (i.e. electronic card personalization) ready for improvement to yield predictable result (i.e. “a smart/prepaid card linked to a user's various payment accounts” Shrivastava [0102])

Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 12, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 11 as described earlier.
Bjerrum teaches,
  wherein the customized dataset comprises an application load unit.
(Bjerrum  [Claim 22, Lines-45-49]  as provided by an application from the file...The application sees to it that this data can only be transferred from the encrypted file to a chip card)
Regarding Claim 13, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 11 as described earlier.
Bjerrum teaches,
  wherein the customized dataset comprises a plurality of application protocol data units (APDUs).
(Bjerrum [Col 16, Line 9] modem units
Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.)
Regarding Claim 14, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 13 as described earlier.
Bjerrum teaches,
  wherein the customized dataset further comprises one or more session keys, and wherein the at least a portion of the customized dataset comprises the one or more session keys.
(Bjerrum [Col 29, Lines 18-24] generating a first set of data in said first electronic card, inputting and storing said first set of data in said internal storage of said first electronic card, and encrypting said first set of data in said first electronic card by means of said encryption/decryption means of said first electronic card and said encryption key(s)
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 15, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 13 as described earlier.
Bjerrum teaches,
  further comprising a card issuance device communicatively connected to the personalization system.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 16, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 15 as described earlier.
Bjerrum teaches,
  further comprising a card issuance computing system communicatively connected between the card issuance device and the personalization system, wherein the card issuance computing system is local to the card issuance device and is communicatively connected to the personalization system via the Internet.
(Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Regarding Claim 17, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 15 as described earlier.
Bjerrum teaches,
  wherein the card issuance device comprises a smart card printer.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 18, 
Bjerrum, Shrivastava, and Wirth teach the virtual smart card personalization  of Claim 13 as described earlier.
Bjerrum teaches,
  wherein the personalization system is located remotely from the card issuance device.
(Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 1.
Claim 21 is rejected on the same basis as Claim 8.
Claim 22 is rejected on the same basis as Claim 3.
Claim 24 is rejected on the same basis as Claim 1.
Claim 25 is rejected on the same basis as Claim 8.
 


Response to Remarks
Applicant's arguments filed on August 22, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant’s arguments, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims, a new grounds of rejection is made under 35 USC § 103.
Applicant's arguments required the application of new/additional prior art. 
New prior art includes: 
Shrivastava (“MULTI-PURPOSE VIRTUAL CARD TRANSACTION APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20140019352 A1)
Wirth (“METHOD FOR READING ATTRIBUTES FROM AN ID TOKEN”, European Publication Number: EP3244331A1)
The Applicant states:
“1. The cited portions of Bjerrum do not disclose use of a personalization system….Bjerrum does not disclose a personalization system, at which a customized dataset including personalization data of a particular user for installation onto a smart card is generated….Bjerrum is directed to downstream use of two smart cards having keys for encryption/decryption between two computing systems, after those smart cards are already created and after the keys are provided on both smart cards… There is no detail in Bjerrum regarding generating, at a personalization system, a customized dataset including personalization data of a particular user for installation onto a smart card."
Examiner responds:
Firstly, the Applicant’s Claims make no mention of what “personalization data” encompasses. Under broadest reasonable interpretation (BRI), this includes encryption keys or digital signatures unique to an individual or card.
Bjerrum describes a “personalization system”:
Bjerrum [Col 20, Line 63 – Col 21, Line 1] Root card: This card is used during the personalization to decrypt … the personal keys… the personal keys can be stored … in the memory of the personalizing system during the execution of the personalization. 
Bjerrum [Col 20, Line 63 – Col 21, Line 1] Transaction card: This is the card which is handed out to
the users. It is used to Store and protect personal keys and for
generation of temporary keys for access control and encryp tion and decryption
 Secondly, the Claims make not mention of upstream or downstream. So the argument is moot.
The Applicant states:
“2. Bjerrum does not perform a personalization process to generate a virtual smart card. …. Bjerrum further discloses using physical cards."
Examiner responds:
Examiner concurs with the Applicant’s assertion that Bjerrum only deals with physical cards and not virtual ones. The newly added prior art, Shrivastava, deals with both physical and virtual cards.
The Applicant states:
“3. Bjerrum does not use an encryption key that is (1) is specific to the card issuance device that is separate from the personalization system and (2) different from those used by the smart card for encrypting data for transmission from the personalization system to a card issuance device. 
Third, Bjerrum does not disclose using an encryption key that is specific to a card issuance device that is separate from a personalization system, the encryption key being different than any encryption key used to secure the customized dataset when stored on the smart card."
Examiner responds:
Examiner concurs with the Applicant’s assertion that Bjerrum does not adequately describe the end-to-end encryption of the Instant Application. The newly added prior art, Wirth, deals with end-to-end encryption.
However, a rejection under 35 USC § 102 is converted to a rejection under 35 USC § 103.

Prior Art Cited But Not Applied










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tushie ("SYSTEM AND APPARATUS FOR SMART CARD PERSONALIZATION", U.S. Publication Number: 5889941A) describes personalization equipment specifications and provides a centralized interface of inputs and outputs to a card issuing process which dynamically adjusts to changes in the issuing process to easily permit a card issuer to change data formats, card applications, card operating systems and/or personalization equipment in a card issuing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697